UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7825



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL RENARD CHILES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-94-7, CA-01-36-7)


Submitted:   February 11, 2002         Decided:     February 28, 2002


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Renard Chiles, Appellant Pro Se. Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Renard Chiles seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and his motion for reconsideration.    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we deny Chiles’ motion for a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Chiles, Nos. CR-94-7; CA-01-36-7

(W.D. Va. July 12 & Oct. 25, 2001).   We also deny Chiles’ motion to

expedite his appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2